European Quality Assurance Reference Framework for Vocational Education and Training - European Credit System for Vocational Education and Training (ECVET) (debate)
The next item is the joint debate on
the report by Jan Andersson, on behalf of the Committee on Employment and Social Affairs, on the proposal for a recommendation of the European Parliament and of the Council on the establishment of a European Quality Assurance Reference Framework for Vocational Education and Training - C6-0163/2008 -, and
the report by Thomas Mann, on behalf of the Committee on Employment and Social Affairs, on the proposal for a recommendation of the European Parliament and of the Council on the establishment of the European Credit system for Vocational Education and Training (ECVET) - C6-0162/2008 -.
rapporteur. - (SV) Mr President, Commissioner, firstly I would like to say a brief word about the value of vocational education. It is important that vocational education is developed in every Member State of the EU. It is important for the EU itself, for competitiveness and for how we are able to hold our own in the world, but it is also important for individuals that we have high quality vocational education in the EU. That is the general context here.
We know that vocational education is organised in very different ways in different Member States. This proposal for a reference framework is not a threat to how Member States organise vocational education around Europe, but we can build on the tradition we have, irrespective of whether it is organised at local, regional or national level. Of course, there has been a common framework for quality assurance and vocational education before, but the Member States now wish to develop this framework, in particular, from the perspective of increased globalisation and the need for better quality education.
In respect of the work that we have carried out on the quality framework, I would like to thank the Commission and the Council for their excellent cooperation, which has enabled us to arrive at common solutions.
What is it about, then? Well, the Member States have, of course, been extremely anxious that we should not lecture them but that it should be about something that they can see gives added value to the Member States themselves. We need to share experience. I have personally visited pilot projects relating to quality assurance in mechanical vehicle training for young people in my own country, where there is on-going cooperation that is proving extremely fruitful.
We have a common labour market, we have common objectives and it is therefore important that we have this kind of sharing of experience and a common framework within which this sharing of experience can take place. Together with the Member States, we have also been careful to say that the indicators included here should not be seen as an instrument of control, but as a resource for the Member States. It should be possible to use them when they develop their systems and when they carry out quality assurance on them. I hope and believe that this step of reaching agreement will result in the development of vocational education on the internal market. I am quite sure that it will and I am also quite sure that the sharing of experience and the tools that are now being made available to the Member States will be of benefit to the Member States themselves, to the EU and to individuals. Thank you.
rapporteur. - (DE) Mr President, Commissioner Figel', ladies and gentlemen, when the topic turns to education in Europe, everybody talks about Bologna - and rightly so. Since, in 1999, the EU Member States decided to create a common European higher education area by 2010, many barriers to mobility have been removed. Thinking in terms of bachelors and masters degrees and recognising educational achievements by means of the European Credit Transfer System (ECTS) creates an awareness of the need for common action.
The idea is for vocational education and training (VET) to proceed according to the very same principle. One milestone was the 2002 Barcelona Summit, which called for the transnational recognition of learning outcomes. The same year saw the launch of the Copenhagen process on enhanced European cooperation in vocational education and training. In 2006, we set out new conditions, namely the European Qualifications Framework (EQF). I was rapporteur for the European Parliament's own-initiative report at that time.
The EQF has three functions: firstly, linking national and sectoral qualifications frameworks; secondly, ensuring comparability of vocational and general education; and, thirdly, ensuring transparency and permeability.
To enable these learning outcomes to be transferred and recognised, the European Credit System for Vocational Education and Training (ECVET) has now been established. Only when transparency of abilities and skills has been achieved will all obstacles to their transferability and acceptance have been removed, both at Member State and transnational level. In this way, ECVET contributes to the expansion of European cooperation in general and vocational education.
ECVET will increase openness to mobility and make career plans easier to realise, and should also increase the social inclusion of workers and learners. The serious commitment to complying with quality criteria in VET means that specific national characteristics must be taken into consideration. Not everyone is familiar with how the close cooperation between schools and industry works - the dual system, that is - and not everyone is aware of the considerable investment in terms of skills, time and cost involved in gaining a master craftsman's diploma or recognition as a 'Fachwirt' (a non-academic professional qualification). Member States' activities should be supplemented and their cooperation enhanced. As regards the credit points, there must be guarantees that modules for the assessment of knowledge and competences can be added in some cases whilst a final examination may continue to be required in others. This freedom is essential.
Ladies and gentlemen, the fact that the Committee on Employment and Social Affairs voted almost unanimously in favour of my report gave me the impetus to hold negotiations with the Commission and the Council. We met in Bordeaux, on the margins of an education conference held by the French Presidency. I should like to thank all the shadow rapporteurs for endorsing this compromise.
I hope that the work we have done together will be regarded as making a competent contribution to making VET efficient, transparent and mobile. May ECVET become an important building block for the European learning zone.
Member of the Commission. - Mr President, I would also like to start by expressing gratitude and feelings similar to those stated by Jan Andersson in his introductory comments on the importance of the EQARF recommendation with regard to the very excellent work and cooperation between the institutions. The committees and the Commission hope to come to very close first-reading agreement on two important instruments.
Firstly, I would like to show my appreciation of the work of the Committee on Employment and Social Affairs. I would also like to mention the contribution made by Ramona Mănescu and the Committee on Culture and Education and, on the second item - because we linked together two items - that of the same committees: Culture and Education, and Employment. I should also like to mention Dumitru Oprea for the contribution of many interesting points which both Jan Andersson and Thomas Mann have already highlighted.
People and Member States have spoken a great deal about the Bologna Process but now more and more is being said about the importance of skills, vocational education and training and the Copenhagen Process. This year we had the first EuroSkills competition, which will help to increase popularity, attractiveness, quality and exchange of best practices in the very important area of VET. I would like to make some remarks on the importance of the two instruments which will be voted on in this plenary tomorrow through your reports.
On the EQARF recommendation: vocational education and training were overshadowed by reform processes in Europe, but if we really want to make our Union more competitive and socially cohesive, as outlined in the Lisbon Strategy, it must be about the importance and quality of both general education and vocational education. The rather technical nature of the first recommendation should not detract from the importance of this instrument. Quality assurance underpins every VET policy initiative. It helps to build mutual trust and to modernise VET systems by improving the effectiveness of training.
The Quality Assurance Framework is designed to continuously improve vocational education and training. It is based on a quality cycle which establishes links between the four phases: planning, implementation, evaluation and review. It includes ways in which the performance of VET can be monitored and it measures the improvement of VET at both system and provider levels. The approach to quality assurance is reflected in the general principles contained in the Annex to the 2007 recommendation on the establishment of the European Qualifications Framework, so it is already part of the established EQARF.
Quality, the learning outcomes approach and the qualifications framework go hand in hand. We need these instruments in one mosaic. Quality assurance is a precondition for trust between the systems and countries in order to transfer learning outcomes as results. I think the compromises achieved in the process are very important. The Commission supports the text as proposed. Your contributions improve the text; for example, the new deadline set for designing a national approach, an explicit reference to the involvement of local and regional authorities. In explaining the so-called toolbox nature of the framework, your contribution also helped to clarify the meaning of the original text.
On the other instrument, I would just like to say that it is also necessary if we really want to promote lifelong learning and to facilitate real mobility. As I like to say, we are citizens, not tourists, in one European Union. We need this mobility for both learners and for workers so that people can take advantage of the richness offered by different European education and training systems at national or even regional levels. This is only possible if individuals' learning achievements are adequately appreciated when passing from one learning context to another.
This is to be opened much more now by ECVET, the European credit transfer system for VET. The objective of ECVET is twofold: firstly, to support and promote transnational mobility and, secondly, to give access to lifelong learning to respond to the real needs of individuals, the labour market and our societies.
I do not want to say any more, but I will just assure you that this instrument is and will be compatible with the other one, the European credit system for general higher education (ECTS), and with the various qualification systems which already exist in Europe. It will be implemented according to the rules and legal instruments of each participating country.
Mr Mann stressed the voluntary participation of the Member States. This indicates the diversity of our systems, but also maturity in finding common instruments as a result of our work together and willingness to create conditions for compatibility and transferability between different systems. During this process, we could see how a bottom-up approach helped to analyse and form the instruments in both cases.
In this connection, I would also like to say that the compromise achieved is acceptable and very important, not only for the conclusion but also for the satisfaction of all sensitivities or concerns. I think it even improves the text. Specifically, I appreciate the contribution on a stronger role for national and regional authorities and also on highlighting the importance of a testing period or results during the process of implementation. So the Commission supports the proposals and compromise achieved.
on behalf of the PPE-DE Group. - (EL) Mr President, I am particularly proud to be able, as the first person after the rapporteurs, to emphasise the huge importance for all the people of Europe of strengthening vocational education and training systems, with respect for the specific characteristics of education systems in each Member State and by means of coordination, so that they can be given within a common framework and can be used as tools, as the Commission quite rightly emphasised, and as the rapporteurs had occasion to give us to understand in committee through their very good work.
We have been able to give young Europeans a start, so that they have two ways forward: that of higher education, of theoretical studies, and that of practical studies, which are all about practicality and creation. Vocational education at all levels is the future of Europe, it is the future of each individual Member State, it is the anteroom of creation and productivity which leads to progress and innovation. I trust that these two directives, which will soon be approved and put into practice, will be used by the authorities in each Member State and by institutes of education, so that we have results next year, which is the year of creativity and innovation.
First of all, I would like to welcome Commissioner Figel's attendance at this debate and the attention which he gives to these reports. Of course, I would also like to congratulate our fellow Members, Mr Andersson and Mr Mann.
In my capacity as shadow rapporteur for the PSE Group for this report and a member of the Committee on Employment and Social Affairs, I would like to express how pleased I am that the implementation of the European Credit System for Vocational Education and Training has been approved. This is an important step towards harmonising education legislation in EU countries and removing the obstacles which stood in the way of vocational training when moving from one vocational education and training system to another.
Highly qualified workers will be the economic driving force for the European Union, according to the Lisbon Strategy and the most recent meetings devoted to vocational training. In the modern economy, this means workers who can speak several languages and who have had experience of working in multicultural environments. Given the existing discrepancies between Member States when it comes to defining qualifications and diplomas, it is extremely important in the current environment to create the prerequisites for cross-border mobility in the education sector. This fact will facilitate the training of highly qualified workers who are capable of meeting the European economy's new demands.
Another of the consequences of this legislative framework will be the increase in the mobility level of students and pupils from our countries, the new Member States, whose vocational education and training systems are only partially integrated at a European level. The European Credit System will benefit students and pupils who have not had the same chances in the past of working and receiving training in multilingual and intercultural environments as pupils and students from the European Union's old states have had.
I have called, through the amendments which I have tabled, for the need to implement this system as soon as possible, which is intended to facilitate the accumulation, transfer and recognition of the results of those people who would like to obtain a vocational qualification, no matter which EU Member State they come from or live in. We need to set up sustainable networks at a European level between national and regional providers of vocational education and training, based on existing structures. To ensure that these networks and partnerships are as effective as possible, we need to guarantee a high level of quality, which is also uniform. I welcome, on this note, Mr Andersson's report on establishing a European Quality Assurance Reference Framework for Vocational Education and Training
I, too, would like to emphasise the need for the instruments provided for in this framework to also be applied by Member States as soon as possible so that we can achieve the highest possible common quality standards in the field of education. We need to define clearly the conditions for obtaining a full qualification from partial qualifications. It is high time we gave the mobility of the EU's workforce a boost.
Mr President, I also want to say a few words about this excellent report. I would like to thank the rapporteur, Mr Andersson, as well as the others who have spoken here today, and especially Commissioner Figeľ.
It is important for us to talk about vocational education and training, because we have jointly decided that Europe should have an internal market. If we want a functioning internal market, that means that we also need a viable, well trained workforce, thus ensuring that, as we build Europe, not just the economic aspects but also those to do with work and skills are addressed.
This report concerns not just education and training but also culture and employment, and we also decided on the issue of professional skills as part of the Bologna and Copenhagen processes, which are also worth taking into account in this connection.
I would like to make one point. Although I know that education and training fall very largely within the competence of the Member States, we can nevertheless encourage them at European level to work towards a real assurance of the quality of vocational education and training, the standard of education and learning outcomes. This is very important for mobility.
We need to remember, with the threat of an economic downturn, that investment in training and education results in a reliable, good quality and skilled workforce. It is crucial if we want to achieve innovations and have new skills and competences, and if we want to strengthen our economic base, hence increasing GNP.
Today's decision makers often forget that education and training are the very key to building a better future and strengthening our economic base. This is the message that we should give the Member States and their decision makers, and we, representing the European Union, should encourage them in this. We need a viable, quality labour market and a skilled workforce.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, these two recommendations of the European Parliament and of the Council should be a powerful impetus for continuous improvement of vocational education and training (VET) throughout Europe, through concerted planning, energetic implementation, assessment and review. This requires greater transparency among a wide variety of VET systems, in order to enable comparability and mutual recognition of VET qualifications and ensure better permeability.
We are talking about a culture of continuous quality improvement. A better education is more than just a matter of qualifications, more than a wider-open door to the labour market and also more than just a contribution to improving the competitiveness of enterprises and workers. In that regard, it bothers me to hear such frequent reference to 'human capital', as though human beings were just a factor in production.
The status VET enjoys varies greatly among the 27 Member States. It is true that we have no need of a bureaucratic harmonisation of provisions, of spoon-feeding by Brussels, as Mr Takkula has just said. Yet we would do well to exert pressure, at least gentle pressure, to ensure that the best models and standards gradually win through in all EU Member States; starting now, I would say, rather than in the distant future.
We can and should learn from one another. At all events, VET should enjoy the same status as general education throughout Europe.
I should like to thank both Mr Andersson and Mr Mann for their reports.
I, too, would like to begin by thanking the rapporteurs, Mr Mann and Mr Andersson, for their work and especially for the patience they have displayed in negotiating the compromises. In my opinion, Mr Andersson's proposal quite rightly states the need to comply with the terms of subsidiarity and, on the other hand, the formulation describes well the mechanisms and deadlines by which the system for assessing reference indicators should be up and running in the Member States. In my opinion, it also supports greater activity by all of the parties involved in providing vocational education, including the way that it supports self-evaluation as an additional tool for raising quality.
I welcome the fact that the compromise also manages to incorporate what I consider to be highly significant proposals which were adopted by the Committee on Employment and which mainly include encouraging the Member States to take more effective action in this area, emphasising the role of students when assessing satisfaction with educational outcomes and supporting the people who deliver education. I consider it important to support Point No. 1 in the draft report of Mr Mann, which emphasises the fundamental importance of personal and professional development of individuals. In conclusion, I would like to stress that the proposed compromises use the term 'lifelong learning' and thus quite rightly widen the circle of citizens participating in the education process and therefore I support it.
(PT) Mr President, Commissioner, ladies and gentlemen, quality assurance for vocational education and training is essential, not only for certifying the lifelong learning process of each European worker, but also for facilitating mobility throughout the Union. An important element in this process is the assessment of vocational education and training itself. In this sense, it is important to increase the exchange of best practices at European, national, regional and local levels.
Mr President, the established Reference Framework, while respecting subsidiarity, lays down common principles, quality criteria and indicators useful for assessing and improving the services provided. These indicators may function, not as an instrument of control, but primarily as a toolbox helping to achieve the objectives of the Lisbon Strategy in terms of education and training.
Commissioner Figel', after congratulating Jan Andersson on his excellent report, I should like to mention a few points in Thomas Mann's report, whom I also congratulate. I must stress the importance of linking this certification process with the assignment of credits in higher education. In this way we will guarantee that the certification processes are complementary and that the conditions for the occupational mobility of European workers and young people are improved. It is also important to facilitate, and not just facilitate but also encourage, the participation of local and regional authorities in linking the regional and national qualification frameworks with the European credit system for vocational education and training.
Mr President, only in this way can we increase the mobility and transfer of qualifications between different sectors of the economy and between different labour markets, thereby making a decisive contribution to social cohesion and to greater equality of opportunities throughout the European Union.
Lastly, ladies and gentlemen, returning to the Andersson report, I should like to stress the importance of supporting the lifelong learning strategy and promoting a culture of improving quality at all levels, by multiplying the links between formal education and training and developing the validation of acquired experience. In this way, we will improve the level of education of young people and also the training of workers which, in terms of economic and social development, are essential to achieve a European social model.
Mr President, first of all I want to congratulate Mr Andersson and Mr Mann for their excellent work and, indeed, good outcomes. Most of us here this evening will agree that the European Quality Assurance Reference Framework for vocational education and training will prove to be a very useful instrument for helping Member States to promote and monitor continuous improvement in their vocational education and training systems.
This framework will be based on common European references and will build on the limited application and indeed the limited success of the previous framework, called the common quality assurance framework.
We learned from our experience with that previous framework when developing the current proposal, and I believe we have significantly improved on what was already there.
The proposed framework will contribute to the quality and efficiency of investment in human capital in various different ways, of which I will mention just three: by delivering better education and skills; by improving standards; and by promoting mobility. The operation of this framework is voluntary, and I hope Commissioner Figeľ is right when he says that it reflects not only our diversity but also our maturity. It gives us a shared framework with common quality criteria, and that outcome can only be achieved by Community action. By doing this, we have avoided the minefield of various bilateral agreements, and with the minimalising of administrative standards we are providing a good mechanism with which to benchmark quality standards.
This is a good, practical piece of legislation that will deliver good outcomes. Whenever Parliament manages to deliver legislation like this, it is doing a good day's work.
(BG) Mr President, Commissioner, the process of drawing up the recommendations for enhancing the quality of vocational education and training has been an unquestionable success.
Given that policy in this area is a national responsibility, the quality of vocational education in the Member States varies significantly, and this does not measure up to the level of mobility in the labour market or the dynamic rate of economic and technological development. It makes achieving the Lisbon objectives difficult. It does even less towards providing a level playing field for developing a knowledge-based economy.
Based on the new approach of the reference framework, Member States can be given assistance in achieving general criteria, comparability and compatibility in terms of their education offering. The levels of coordination provided for in the recommendations, including with partner and professional organisations, extend the scope of feasibility. They will definitely help to improve the education market, which needs to follow the example of the labour market.
This will certainly support, in particular, those countries where this process is having problems operating due to the transformations taking place in their economies. If a standard baseline can be established, this will guarantee transparency, consistency and portability among the host of development trends within the EU's borders.
This should be achievable without infringing on the autonomy that Member States have in running their own vocational education and training systems. At the same time, however, it will create a common environment and provide a prerequisite for a common, high-quality basis and an efficient approach to training specialists.
We should also seriously consider the need to synchronise business needs with the economy and technological development to make the systems for training qualified staff even more effective. This will help resolve a number of issues which have given rise to migration flows of varying sizes.
In addition, a targeted approach can be used to resolve the problems with different vocational trends. Transparency, cooperation and high standards in organising the processes to enhance the quality of vocational education and training through participation in the European Quality Network must be fundamental national guidelines in this process.
- (CS) I would like to mention briefly that vocational education and training in the European Union operates on a national and regional level autonomously, in accordance with diverse standards and thus creates a broad spectrum of different fields of knowledge and different qualifications. Europe therefore needs common criteria for ensuring transparency and transferability between the many educational currents in Europe. Therefore, systems of education and of vocational training must be sufficiently flexible to respond effectively, particularly to the needs of the labour market. The efficiency and effectiveness of the education on offer in fulfilling these needs must be regularly assessed, monitored and developed based on the facts. A positive sign is that the principles for ensuring high quality vocational education actually include recommendations for the introduction of a European qualification framework. I personally see the European reference framework as a tool for encouraging quality improvements in vocational education and training systems in the various Member States.
(PL) Mr President, Commissioner, the proposal concerns professional training at various levels, depending on intelligence, motivation, interests and market needs. Common labour standards require the harmonisation of training models from Spain to Romania.
I would like to stress that, in promoting university education, we should not undermine vocational education at a lower level - at lower or upper secondary level. One does not need a degree to be a waiter; sometimes even a short course will suffice. In recent times, in countries such as Poland, this kind of training has been cut back. As a teacher, I would like to say that I would support, as far as is possible, flexible educational programmes tailored to the needs of the students, with an emphasis on foreign language skills, so that everyone will be able to cope in a foreign country.
Finally, Commissioner, I would like to state that investment in education is one of the best investments in Europe. Let us not stint on education. Let us not begrudge future generations this funding.
(RO) Vocational education and training are essential tools, offering Europe's citizens the ability, knowledge and skills required to become an integral part of the labour market and a knowledge-based society. This recommendation is excellent in general. However, I feel that it needs to cover two further areas which I have actually highlighted: the creation of an advisory system for European citizens to help them choose the right type of studies and specialisation to suit their personal skills and, possibly, the creation of a platform for quality in education.
I want to stress the fact that we need to adopt a complementary approach to education, facilitating better adjustment of the educational process to the real needs of the labour market. The strategies for lifelong learning and mobility are vital to increasing the chances of finding employment on the labour market. I, too, would like to thank both rapporteurs and wish you a Merry Christmas.
(RO) In the European Union, those individuals who would like to use in their country of origin vocational training qualifications or modules which they have gained in another country are still facing obstacles. This fact is discouraging many people, causing a slowdown in cross-border mobility. This is why creating a European Credit System for Vocational Education and Training (ECVET) could boost the mobility of students and workers. I also think that Thomas Mann's report identified very well the improvements which this system will make, as well as the problems which could occur once it has been implemented.
Fortunately, we can refer to the experience acquired as part of the credit transfer system (CTS). As a teacher myself who had to deal with the credit system, I agree with the rapporteur's recommendations. We need to have a standard quantitative base at European level for awarding credits and clear criteria need to be specified to ensure the system's mutual relevance, transparency, comparability and trust among European States. I also agree with providing a trial period prior to accepting the system as European states have different education systems and I believe more time is needed to harmonise 27 vocational training systems.
Mr President, I am here to support my neighbour, Thomas Mann, and I want to congratulate both him and the other rapporteur for their work. But there is a particular issue which has arisen, certainly in my Member State and perhaps in yours, Mr President. The building boom has, in my view, created a huge problem, particularly for young men who really were not encouraged to go in for education and training because of the attraction of a high wage in the building sector.
Unfortunately, that has passed, and a lot of people in that category are left without training and therefore without access to other work that may come along. So I think that individual Member States, and certainly Ireland, need to target those particular groups so that when the good times come (and we hope they will return soon), they will be trained for other work. Obviously, the idea of quality assurance and control is vital. I worry that education is now a business without that element of quality control and the idea of cross-border movement of workers requires us to have an EU-wide, coordinated approach to vocational education and training.
(PL) Mr President, the proposed system for the transfer and accumulation of credits in the field of education and vocational training should contribute to the mobility of workers within the borders of the European Union. If the European Union is to compete with third countries, if its economy is to grow, if there is to be a higher employment rate and fewer differences between regions, then we need to promote lifelong learning. We need older people. The European Union needs their experience, qualifications and knowledge.
If we want a knowledge-based economy and society, then we should invest in education. We should prevent people leaving the education system with no qualifications. It is also important to provide access to education and qualifications, especially for people with financial difficulties, including those living in small towns and villages, who still do not have easy access to educational services.
(DE) Mr President, Commissioner Figeľ, I would like to congratulate you most wholeheartedly! I think this is one of the biggest challenges before Christmas. When we look at the coming year, at the financial crisis, there is much that we must now get on with, and education and training really play a key role.
We have three indicators that will help us to overcome the crisis: research and development, infrastructure, and education and training. I believe that we must now set new standards in order to demonstrate to the population that lifelong learning plays an absolutely crucial role, in particular, for small- and medium-sized businesses, that we want to keep those employed there in their jobs and that we want to train them better in order to create future opportunities for them in the marketplace.
The European Union plays a very central and essential role in this area, and I would be very pleased if we were to adopt the Small Business Act tomorrow. We would then have additional funding in this area.
Member of the Commission. - Mr President, I will speak only briefly because I spoke at some length at the beginning of the debate. I will continue where the last speaker ended, especially because of the crisis.
We have to invest better and more in education and training. Not less, but better and more, which means efficiency, compatibility, relevance and so on, and then more again. That is the position of the Commission and, of course, I also feel it applies here.
The messages tonight about the mobility of a qualified labour force, lifelong learning, accumulation and transfer of knowledge, and a culture of quality are very important for our national education and training systems, and they should become a reality.
I just want to confirm that instruments which we adopt - you will vote tomorrow, I hope, on the compromise text or amendments tabled, which I confirm and welcome - make Europe more qualifications-friendly. That means more people-friendly or citizen-friendly, and that is something which we really need to share, maybe more than in the past. Through such instruments we can deliver better conditions for motivation, mobilisation for innovation and all these important objectives.
The Commission, under the Czech Presidency, will try to help organise conferences: the main launching conference for both instruments and then more specific conferences on further implementation. Maybe the two rapporteurs could help us or be with us at these events. Of course, implementation is the most important part ahead of us.
I also want to say, as many have said tonight: Merry Christmas and Happy New Year - the European Year of Creativity and Innovation - 2009.
Thank you, and the same to you and all the College of Commissioners and staff.
rapporteur. - (SV) Mr President, Mr Takkula is no longer here, but he asked a question about whether there is any conflict between having goals at EU level and the fact that the education system will essentially still be a national system. I do not see any conflict. I think that this reference framework builds on goals at EU level while, at the same time, we have confidence in the Member States. We are giving them opportunities and what we are referring to as a toolbox to use. I do not believe that there is any conflict.
I would like to underline what Mr Figeľ said about it being more important than ever during the crisis we are now experiencing with regard to the economy and employment to invest in education. This is what will promote the EU's competitiveness, but it will also give individuals the tools to progress in their lives and to take advantage of further training during their lifetime.
I would like to conclude by thanking the Commission once again, and also all of the shadow rapporteurs. We have worked extremely well together throughout the journey and I would like to wish you all a Merry Christmas and a Happy New Year.
rapporteur. - (DE) Mr President, Commissioner Figel', many thanks for your own excellent cooperation and that of your team. We really crept together on this one, as it were. I think we achieved a good result that way.
Mr Kusstatscher is absolutely right - the European Union is highly ambitious in this area of vocational training. At the end of the day, we want no more and no less than the emancipation of vocational training from higher education. Mrs Panayotopoulos-Cassiotou is absolutely right - we must bring about tangible results. We want realities, not the usual declarations of intent, not the usual nice speeches. The phase of largely haphazard cooperation, then, is giving way to a period of more intensive coordination.
At the moment, educational outcomes in the Member States vary to a significant degree. The result of this is that we need accords between businesses and the national authorities in relation to educational establishments. Mr Takkula is absolutely right - we do not want some sort of European nannyism, and there are absolutely no plans for that. 'Soft law', or getting the interest of, and involving, other people - that is what we really need.
We want to bring about a coming together of the experts - at hearings, in the working groups and also for the development of studies. Then we need the educational establishments. Mr Maštálka is absolutely right. We can also make use of existing networks and the social partners for this purpose. Only then will the benefit be apparent to employees and employers and to private and public providers of education: a classic win-win system. Both Mr Ferreira and Mr Rübig have made reference to the importance of lifelong learning, and justifiably so, as this is the scale on which we can really make a difference.
Mrs Harkin, like you, I see the importance of the voluntary nature of this framework, because it includes all the actors. On the foundations of steadily increasing trust, we will see the first Member States working together from 2012. A trial phase is necessary; that is a given. We will incorporate the evaluation of levels 1 to 8 of the EQR and my excellent neighbour is, of course, absolutely right that this has to happen. Young people are entitled to see that they are made use of, that they are needed and that they can further their personal development, at all times in accordance with national legal provisions. The other countries then have the freedom to come aboard later on and join this ECVET system whenever they are able. I think the chances of this are extraordinarily good. If we keep on discussing things in a cooperative circle of this nature, we will succeed in taking a few more steps forward. I believe that we have been able to set something in motion here.
The debate is closed.
The vote will take place tomorrow, Thursday 18 December 2008.
Written statements (Rule 142)
In my capacity as draftsman of the opinion for the European Credit System for Vocational Education and Training, I would like to emphasise once again the importance of creating and implementing this system aimed at improving the quality and attractiveness of vocational education and training.
The need to implement ECVET is based on the desire to reduce the variations in learning outcomes, due to the fact that there are different vocational training systems. We need to increase the transparency of vocational qualifications and lifelong learning.
The implementation of ECVET needs to be based on a common commitment to observing the principles for guaranteeing good quality vocational education and training. In fact, one vital element in this must be to encourage partnerships to be established between educational institutions, companies and national authorities in order to develop an environment of mutual trust.
Last but not least, I would like to mention that ECVET places the emphasis on learning outcomes and not on the time spent acquiring knowledge, skills and expertise.